Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated March 5, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed March 5, 2021 have been considered.


Claim Objections

 	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “…each of the plurality of memory devices includes: a data selector configured to select and output data of a memory device…”  is unclear.  It is unclear whether or not the respective data selector is selecting and outputting data of the respective bank or any bank.
Claims 2-10 are rejected because the depend on the indefiniteness of the claims from which they depend.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected, as understood, under 35 U.S.C. 102(a)(1) as being anticipated by Morooka [US Patent # 5,200,925].
With respect to claim 1, Morooka discloses a storage device [fig. 1] comprising a memory controller [100’] and a plurality of banks [10/20/30/40 and 11/21/31/41], each of the plurality of banks including a plurality of memory devices [20-40 and 21-41], wherein each of the plurality of memory devices includes: a data selector [parts of 20 and 21, respectively, coupled to the respective banks] configured to select and output data of a memory device that is included in any one of the plurality of banks based on a bank select signal [col. 3, lines 55-68; and, col. 4, lines 1-20]; a latch unit [40 and 41, respectively] configured to store the data that is output from the data selector; and a transmission control signal generator [parts of 20 and 21, respectively, coupled to receive signals from 100’] configured to generate the bank select signal such that the data that is stored in the latch unit is sequentially output.
With respect to claim 2, Morooka discloses the data selector configured to output data that is stored in a memory device, corresponding to the data selector, when the bank select signal is in a high state.  See col. 3, lines 55-68; and, col. 4, lines 1-20.

Allowable   Subject   Matter

 	Claims 11-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, the transmission control signal generator is configured to:
generate bank low select signals in the bank select signal based on a reference clock; and generate bank high select signals in the bank select signal based on a clock that is obtained by inverting the reference clock.
-with respect to claim 11, generating a bank select signal that controls a data selector to select and output data of a memory device that is included in any one of the plurality of banks; and storing the data in a latch unit based on the bank select signal and then outputting the data to the memory controller. 


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        June 3, 2022